PER CURIAM.
This was a suit by a wife for absolute divorce on the ground of desertion. Her evidence tended to prove constructive desertion based on acts of cruelty. At the close of her case the trial court dismissed the action. The court found that the wife “did not testify as to any act sufficient to cause her to leave the home,” and concluded “as a matter of law” that the wife was required not only to prove acts of cruelty justifying her leaving the home, but also “required to corroborate” her testimony.
The holding that as a matter of law corroboration was required was erroneous. Schroeder v. Schroeder, D.C.Mun.App., 133 A.2d 470. The extent to which this error *104■of law influenced the court in reaching its final decision is not clear, but it is clear, from both the transcript and the judgment, that it had some influence. Accordingly there must be a new trial.
Reversed with instructions to grant a new trial.